Citation Nr: 1130764	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  06-22 422	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disability, claimed as a neck disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability, claimed as a lower back disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral leg disability.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1953 to January 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in pertinent part, denied the Veteran's requests to reopen his claims for service connection for a neck disability, a lower back disability and a bilateral leg disability.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in September 2006.  A hearing transcripts have been associated with the claims file.

The Board denied the Veteran's requests to reopen his claims for service connection for a neck disability, a lower back disability and a bilateral leg disability in a November 2009 decision.  The Veteran subsequently appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the Court vacated the Board's November 2009 decision and remanded the case for readjudication.

The Board remanded the instant matters in March 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claims of entitlement to service connection for a neck disability, a lower back disability and a bilateral leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a cervical spine disability was last denied in an unappealed March 2000 rating decision; the claim had previously been denied in a January 1995 Board decision.

2.  Evidence submitted since the March 2000 rating decision includes information pertaining to a fact necessary to substantiate the claim, the absence of which was the basis of the previous denial, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's claim for service connection for a lumbar spine disability was last denied in an unappealed March 2000 rating decision; the claim had previously been denied in a January 1995 Board decision.

4.  Evidence submitted since the March 2000 rating decision includes information pertaining to a fact necessary to substantiate the claim, the absence of which was the basis of the previous denial, and raises a reasonable possibility of substantiating the claim.

5.  The Veteran's claim for service connection for a bilateral leg disability was last denied in an unappealed March 2000 rating; this claim had previously been denied in a January 1995 Board decision.

6.  Evidence submitted since the March 2000 rating decision includes information pertaining to a fact necessary to substantiate the claim, the absence of which was the basis of the previous denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2000 rating decision that denied service connection for a cervical spine disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2010).

2.  Evidence received since the March 2000 rating decision denying service connection for residuals of a cervical spine disability is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The March 2000 rating decision that denied service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.105(a).

4.  Evidence received since the March 2000 rating decision denying service connection for a lumbar spine disability is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

5.  The March 2000 rating decision that denied service connection for a bilateral leg disability is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.105(a).

6.  Evidence received since the March 2000 rating decision denying service connection for a bilateral leg disability is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  

The VCAA is not applicable where further assistance would not aid a veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regards to the Veteran's requests to reopen his claims for service connection, further assistance is unnecessary to aid the Veteran in substantiating the aspects of the claims decided in this decision.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

New and Material Evidence

A decision of the RO becomes final if a notice of disagreement is not received within one year of the notice of that decision.  38 U.S.C.A. § 7105(c).  A finally adjudicated claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted VA looks to the evidence received since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously submitted to VA and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage, supra.

Neck, Back and Bilateral Legs

These claims for service connection for back (or lumbar), cervical spine, and bilateral knee disabilities were denied in a January 1995 Board decision, based on the absence of competent medical evidence linking these disabilities to military service.

A March 2000 rating decision denied the claims for service connection for a back disorder, a bilateral leg disability and a cervical spine disability on the basis that new and material evidence had not been received, as the newly received evidence did not establish a nexus between the claimed disabilities and the Veteran's service.  A notice of disagreement was not received within one year of notification of this rating decision, thus rendering it "final" under 38 U.S.C.A. § 7105(c).  

Evidence considered in the March 2000 rating decision includes VA treatment notes dated through January 1998, a March 1998 VA examination, Worker's Compensation records, various statements from private providers and various lay statements.

Evidence received since the March 2000 rating decision includes VA treatment records dated through September 2006 and various lay statements.

In a January 2003 statement, T.S., the Veteran's private dentist, indicates that he was told that the Veteran sustained whiplash injuries during training in 1954, which had caused injuries to his back, neck and legs.

In August 2004 T. W., the Veteran's chiropractor, reported that the Veteran had chronic arthritis of the spine.  The Veteran reported some traumatic injuries during service and the evident compression fractures of the thoracic spine would correlate with the falls he described.

In a June 2005 opinion T.W. noted that the Veteran had a history of injuries associated with his service as a paratrooper, including several instances in which his parachute did not open properly.  He was prone to frequent falls as a result of these injuries.

During the September 2006 hearing, the Veteran testified that he jumped from an airplane 15 to 20 times during service.  He first began receiving treatment in approximately 1990 after service.

The March 2000 rating decision continued the denial of the Veteran's claims for service connection for a cervical spine disability, a lumbar spine disability and a bilateral leg disability as the record did not establish a nexus between these claimed disabilities and service.  The August 2004 and June 2005 opinions from T.W. suggest that the Veteran's current disabilities may be related to his purported in-service training injuries.  These statements relate to the bases of the prior denials, namely the absence of evidence of a link between current disabilities in service.  

The statements are insufficient to serve as a basis for granting service connection, because they contain no rationale or consideration of the entire record and do not specify the disabilities that may have been incurred in service.  They do satisfy the low threshold that would trigger VA's duty to get an examination, and as such raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  New and material evidence having been received the claims for service connection for cervical, lumbar and leg disabilities are reopened.  



ORDER

New and material evidence having been received; the claim for service connection for residuals of a cervical spine disability, claimed as a neck disability, is reopened.

New and material evidence having been received; the claim for service connection for residuals of a lumbar spine disability, claimed as a lower back disability, is reopened.

New and material evidence having been received; the claim for service connection for a bilateral leg disability is reopened.




REMAND

As noted above, the statements by the Veteran's chiropractor cross the low threshold that triggers VA's duty to provide an examination.  An examination is needed to obtain a competent opinion as to the link between the claimed disabilities in service.  The Veteran has not yet been afforded this examination.

The Veteran's service treatment records were reportedly destroyed in a fire.  Where service treatment records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

A March 1989 response to a request for the Veteran's service treatment records indicates that no Surgeon General Office (SGO) records had been located.  In an August 1999 Request for Information Needed to Reconstruct Medical Data, the Veteran wrote that he had been treated at Fort Benning Army Hospital for a back and leg injury in March or April 1954.  He also wrote that he reinjured his back and leg during the summer of 1954 and that he was treated for these injuries at Fort Bragg Army Hospital.  An October 1999 response indicates that a search of the morning reports for the 504th Airborne Infantry Regiment Support Company from March through August 1954 contained no remarks pertaining to the Veteran. 

However, a request for the clinical records associated with the Veteran's reported treatment at Fort Benning and Fort Bragg has not been conducted.  The Board notes that the Martin Army Hospital at Fort Benning has maintained a clinical library since the mid-1950s and that such records are not associated with a veteran's Official Military Personnel File (OMPF).  See http://www.archives.gov/st-louis/military-personnel/clinical-record-libraries.html.  It does not appear that a request for the Veteran's clinical records has been made from this facility.  As such, a request for clinical records from Army Hospitals located at Fort Benning and Fort Bragg must therefore be conducted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should obtain the Veteran's in-service clinical records from Martin Army Hospital located at Fort Benning and Womack Army Hospital located at Fort Bragg for the period between March 1954 and September 1954.  The clinical library at Martin Army Hospital should be specifically contacted to obtain these records.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, the Veteran should be informed of their unavailability and of the efforts made to obtain them.

2.  After obtaining any available additional records, afford the Veteran a VA examination to obtain an opinion as to whether any current cervical, lumbar, or leg disability is the result of injuries in service.

The examiner should review the claims folder and note such review in the examination report.

The examiner should provide an opinion as to whether the current cervical, lumbar or leg (knee or ankle) disabilities are as likely as not the result of the Veteran's reported parachuting jumps in service.

The examiner should provide reasons for these opinions.

If an opinion cannot be provided without resort to speculation, the examiner should provide a reason why this is so, and state whether there is any additional evidence or information that would permit the opinion to be made.

The examiner is advised that for VA purposes, "a current disability" is one shown at any time since 2004, when the Veteran sought to reopen his claim.

The examiner is also advised that although service treatment records are missing, the Veteran is competent to report injuries in service and the absence of service treatment records cannot serve as the sole basis for a negative opinion.

If the examiner discounts the Veteran's statements, he or she should provide reasons for doing so.

3.  The RO/AMC should review the examination reports to insure that they conform to the instructions in this remand and contain all requested opinions and rationales for those opinions.

4.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


